    Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 1 of 8 PageID #:130




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MALAIKA COLEMAN, Individually and on                    )
Behalf of All Others Similarly Situated,                )
                                                        )
                      Plaintiff,                        )
                                                        )
                          v.                            ) Case No. 1:19-cv-01745
                                                        )
GARRISON PROPERTY & CASUALTY                            ) The Honorable Virginia M. Kendall
INSURANCE CO. and UNITED SERVICES                       )
AUTOMOBILE ASSOCIATION,                                 )
                                                        )
                    Defendants.                         )
                                                        )

                         MEMORANDUM IN SUPPORT OF
                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT

                                        INTRODUCTION

       Plaintiff Malaika Coleman brings claims for alleged breach of her automobile insurance

policy. After Plaintiff’s vehicle was “totaled” in an accident, she submitted an insurance claim.

Plaintiff does not dispute that she was paid the fair market value of her vehicle. Instead, she

asserts that she was also entitled to payment of sales tax and transfer fees.

       Plaintiff’s claims fail as a matter of law. Under Illinois law, Plaintiff is not entitled to the

payment of sales tax and transfer fees unless she (1) purchased a replacement vehicle and

(2) substantiated her payment of any applicable sales tax and fees. Plaintiff’s Complaint does

not allege that she satisfied either requirement; to the contrary, she asserts that she is not required

to comply with these Illinois requirements.           Plaintiff is incorrect as a matter of law.

Accordingly, Plaintiff’s Complaint does not state a valid claim for breach of contract and should

be dismissed with prejudice.
       Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 2 of 8 PageID #:131




                                         BACKGROUND 1

         Plaintiff was insured under an automobile policy issued by Defendant Garrison Property

and Casualty Insurance Company. (Compl., Ex. A (Dkt. 1-1) at ECF p. 5.) 2          Plaintiff alleges

that on September 7, 2018, her car was involved in an accident and that she submitted an

insurance claim under Part D—Physical Damage Coverage (Collision Coverage) for damage to

her automobile. (Compl. (Dkt. 1) ¶ 43; see id., Ex. A (Dkt. 1-1) (Plaintiff’s insurance policy).)

Garrison declared the vehicle a “total loss,” which means that the cost to repair the vehicle was

greater than its “actual cash value minus its salvage value after the loss.” (Compl., Ex. A (Dkt.

1-1) at ECF p. 39) (bolded text in original).) 3 Plaintiff does not contest the amount Garrison paid

for her totaled vehicle itself. Instead, she complains that Garrison did not pay her sales tax and

transfer fees. (Compl. (Dkt. 1) ¶¶ 47–50.)

I.       Plaintiff’s Automobile Insurance Policy

         The “Insuring Agreement” of Plaintiff’s Physical Damage Coverage specifies that

Garrison’s contractual obligation to Plaintiff is to pay for “loss”:

         B.      Collision Coverage. We will pay for loss caused by collision to your
                 covered auto . . . minus any applicable deductible shown on the
                 Declarations.

(Compl., Ex. A (Dkt. 1-1) at ECF p. 26 (bolded text in original).)


1
  For purposes of this Rule 12(b)(6) Motion, Defendants assume the truth of the well-pleaded
factual allegations in the Complaint and its Exhibits, but do not admit the truth of those
allegations or any legal conclusions. See infra p. 4–5.
2
 Plaintiff calls her policy a “USAA Policy” (Compl. (Dkt. 1) ¶ 26), but the policy attached as
Exhibit A to the Complaint clearly states that it was issued by Garrison, not Defendant United
Services Automobile Association. (Dkt. 1-1 at ECF pp. 5–6.) The exhibits to a complaint control
over any contrary allegations. See infra pp. 5–6. For purposes of this Motion, however, the
question of which Defendant issued the applicable policy is not relevant.
3
    Bolded terms are defined in the policy. (Compl., Ex. A (Dkt. 1-1) at ECF p. 11.)

                                                  2
      Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 3 of 8 PageID #:132




        “Loss” is defined as “direct and accidental damage” to the vehicle, and “does not include

any damage other than the cost to repair or replace”:

        D.     “Loss” means direct and accidental damage to the operational safety,
               function, or appearance of, or theft of, your covered auto . . . . Loss
               includes a total loss, but does not include any damage other than the cost
               to repair or replace. Loss does not include any loss of use, or diminution
               in value that would remain after repair or replacement of the damaged or
               stolen property.

(Id. at ECF p. 25.)

        Garrison’s “Limit of Liability” for a total loss claim, like Plaintiff’s, is the “actual cash

value of the vehicle.” (Id. at ECF pp. 38–39.) “Actual cash value” is defined as

        the amount that it would cost, at the time of loss, to buy a comparable vehicle. As
        applied to your covered auto, a comparable vehicle is one of the same make,
        model, model year, body type, and options with substantially similar mileage and
        physical condition.

(Id. at ECF p. 25.)

        Finally, the policy provides that “[i]f any of the terms of this policy conflict with state or

local law, state or local law will apply.” (Id. at ECF p. 31.)

II.     Illinois Law on Total Loss Claims Adjustment

        The Illinois Administrative Code sets forth “required claims practices” for private

passenger automobile insurance, like Plaintiff’s. 50 Ill. Admin. Code § 919.80. Relevant to this

litigation is Section 919.80(c)(3)(A)(i), which outlines an insurance company’s obligations in the

event of a total loss. Under this provision, an insurer is required to reimburse the insured for

“applicable sales taxes and transfer and title fees incurred on account of the purchase or lease of

the vehicle,” so long as the insured “substantiate[s]” the purchase of a replacement vehicle and

the applicable taxes and fees with “appropriate documentation” within 33 days after receipt of

the total loss payment:



                                                  3
       Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 4 of 8 PageID #:133




         If a cash settlement is provided, and if within 30 days after the receipt of the
         settlement by the insured, the insured has purchased or leased a vehicle, the
         company is required to reimburse the insured for the applicable sales taxes and
         transfer and title fees incurred on account of the purchase or lease of the vehicle,
         but not exceeding the amount payable on account of the value of the total loss
         vehicle. If the insured purchases or leases a vehicle with a market value less than
         the amount of the settlement, then the company is required to reimburse only the
         amount of the applicable sales tax and transfer and title fees incurred by the
         insured. If the insured cannot substantiate such purchase and the payment of
         such taxes and fees, by submission to the company of appropriate documentation
         within 33 days after the receipt of settlement, the company shall not be required
         to reimburse the insured for the sales taxes or transfer or title fees.

Id. (emphasis added).

III.     Plaintiff’s Claims in This Lawsuit

         Plaintiff brings two claims for breach of contract on behalf of herself and two putative

classes of insureds. (Compl. (Dkt. 1) ¶¶ 51–53, 62–82.) The putative class claims are not at

issue in this Motion.

         Plaintiff does not contend that Defendants violated Illinois law governing when insurers

are required to pay sales tax and transfer fees on totaled vehicles. In fact, the Complaint does not

even mention 50 Ill. Admin. Code § 919.80. Nor does Plaintiff allege that she purchased or

leased a replacement vehicle, much less “substantiated” the applicable taxes and fees paid on a

replacement vehicle. Instead, Plaintiff contends that, contrary to Illinois law, she is entitled to

the payment of sales tax and fees even if she did not purchase or lease a replacement vehicle.

Defendants now move to dismiss Plaintiff’s claims pursuant to Rule 12(b)(6).

                                   RULE 12(b)(6) STANDARD

         A complaint must be dismissed pursuant to Rule 12(b)(6) when the plaintiff can prove

“no set of facts in support of his claim which would entitle him to relief.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 561 (2007). When considering a Rule 12(b)(6) motion, the Court

accepts as true all facts alleged in the complaint and construes any reasonable inferences in favor


                                                  4
    Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 5 of 8 PageID #:134




of the plaintiff. See, e.g., Jasper v. Abbott Labs., Inc., 834 F. Supp. 2d 766, 770 (N.D. Ill. 2011)

(dismissing putative class claims for failure to adequately allege elements of claims). Although

the complaint need not contain “ ‘[d]etailed factual allegations,’ ” the plaintiff must allege facts

that, “ ‘when accepted as true . . . state a claim to relief that is plausible on its face.’ ” Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court is “ ‘not bound to accept as

true a legal conclusion couched as a factual allegation.’ ” Morgan v. Nat’l R.R. Passenger Corp.,

No. 18 C 3379, 2019 WL 414714, at *2 (N.D. Ill. Feb. 1, 2019) (quoting Olson v. Champaign

Cty., 784 F.3d 1093, 1099 (7th Cir. 2015)).

       It is not enough “ ‘for a complaint to avoid foreclosing possible bases for relief; it must

actually suggest that the plaintiff has a right to relief . . . by providing allegations that raise a

right to relief above the speculative level.’ ” Leppert v. Champion Petfoods USA Inc., No. 18 C

4347, 2019 WL 216616, at *5 (N.D. Ill. Jan. 16, 2019) (dismissing putative class action claims)

(quoting E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 777 (7th Cir. 2007)) (emphasis

in original). The Court should “draw on its judicial experience and common sense” to determine

whether a complaint has met this standard. Jasper, 834 F. Supp. 2d at 770.

       Finally, the exhibits to the Complaint must also be taken into account when determining

whether a complaint states a valid claim. When the allegations of the complaint are contradicted

by the terms of an exhibit, the exhibit controls. See, e.g., McGill v. MacNeal Vanguard Health

Sys., No. 12 C 9558, 2012 WL 6727351, at *3 (N.D. Ill. Dec. 28, 2012) (citing Forrest v.

Universal Sav. Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2007)).

                                          ARGUMENT

       To state a valid claim for breach of contract, Plaintiff must plead (1) the existence of a

valid and enforceable contract, (2) her performance under that contract, (3) Defendants’ breach



                                                 5
    Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 6 of 8 PageID #:135




of that contract, and (4) damages proximately caused by that breach. Reger Dev., LLC v. Nat’l

City Bank, No. 08 C 6200, 2009 WL 1233898, at *2 (N.D. Ill. Apr. 28, 2009) (Kendall, J.)

(dismissing putative class claim for breach of contract). “A breach can only exist where a party

fails to carry out a term, promise, or condition of a contract.” Officemax, Inc. v. NHS Human

Servs., Inc., No. 1:16 C 9111, 2017 WL 1022078, at *2 (N.D. Ill. Mar. 15, 2017) (internal

citation and quotations omitted).

       Plaintiff’s Complaint fails to state a valid claim for breach of contract because Plaintiff

fails to allege a breach of her insurance policy or damages proximately resulting from an alleged

breach. There is no contractual term in Plaintiff’s policy providing for the payment of sales tax

or transfer fees when the insured does not purchase or lease a replacement vehicle, and Plaintiff

does not contend otherwise.

       Indeed, Illinois law is to the contrary, and requires the payment of such taxes and fees

only when the insured (1) purchases or leases a replacement vehicle within 30 days of the total

loss settlement with the insurer and (2) substantiates the payment of sales tax and transfer fees

within 33 days of that settlement. 50 Ill. Admin. Code § 919.80(c)(3)(A)(i). The terms of

Section 919.80(c)(3)(A)(i) are incorporated into Plaintiff’s policy. See, e.g., Moran v. Rush

Prudential HMO, Inc., 230 F.3d 959, 967 (7th Cir. 2000) (“Illinois laws are automatically

incorporated into all contracts of insurance in that state.”); Plumb v. Fluid Pump Serv., Inc., 124

F.3d 849, 861 (7th Cir. 1997) (applying Illinois law) (“It is fundamental insurance law that

existing and valid statutory provisions enter into and form a part of all contracts of insurance to

which they are applicable, and . . . become a part of the contract as much as if they were actually

incorporated therein.”) (internal citation and quotations omitted); see also Compl., Ex. A (Dkt. 1-

1) at ECF p. 31 (Plaintiff’s insurance policy provides that “state or local law” shall apply).



                                                  6
    Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 7 of 8 PageID #:136




       Plaintiff’s Complaint does not allege that she (1) purchased or leased a replacement

vehicle or (2) substantiated the payment of applicable sales tax and transfer fees on a

replacement vehicle. Indeed, although Plaintiff alleges that “under Illinois law” these taxes and

fees “are mandatory automobile replacement costs” (Compl. (Dkt. 1) ¶ 5, 34), under the

applicable Illinois law governing an insurer’s claims practices in a total loss situation, those costs

are recoverable only if the two stated requirements have been met. Here, Plaintiff’s Complaint

alleges no such thing. Accordingly, the Complaint fails to state a claim for breach of contract.

                                          CONCLUSION

       For all the foregoing reasons, Defendants respectfully request that the Court grant their

Motion and dismiss Plaintiff’s Complaint with prejudice.



       Dated: May 13, 2019                            Respectfully submitted,

                                                      /s/ Jay Williams
                                                      Jay Williams
                                                      Paula M. Ketcham
                                                      Kirstie Brenson
                                                      SCHIFF HARDIN LLP
                                                      233 South Wacker Drive
                                                      Suite 7100
                                                      Chicago, IL 60606
                                                      Tel: (312) 258-5500
                                                      Fax: (312) 258-5600
                                                      jwilliams@schiffhardin.com
                                                      pketcham@schiffhardin.com
                                                      kbrenson@schiffhardin.com




                                                  7
    Case: 1:19-cv-01745 Document #: 21 Filed: 05/13/19 Page 8 of 8 PageID #:137




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the foregoing with the Clerk

of the United States District Court for the Northern District of Illinois, Eastern Division, using

the Court’s CM/ECF system, which will automatically send notification of this filing to all

counsel of record.



                                                    /s/ Jay Williams
                                                    Jay Williams




                                                8
